OPINION — AG — ** SUCCESSOR — SALARY — COUNTY OFFICER ** STATEMENT OF FACTS: WE NOTICE THAT YOU (COUNTY ATTORNEY) WERE DEFEATED IN THE JULY PRIMARY IN 1948, AND THAT YOUR SUCCESSFUL OPPONENT IN THAT RACE WAS DULY ELECTED COUNTY ATTORNEY OF ROGER MILLS COUNTY IN THE NOVEMBER 1948 ELECTION; ALSO, THAT YOUR OPPONENT IS NOT LICENSED TO PRACTICE LAW AND HAS BEEN UNSUCCESSFUL IN HIS ATTEMPT TO OBTAIN FROM THE SUPREME COURT A TEMPORARY OR OTHER LICENSE TO PRACTICE. ALSO IT IS NOTED THAT YOUR OPPONENT DID NOT APPEAR TO QUALIFY AND HAS NOT TAKEN THE OATH OF OFFICE NOR FILED A BOND OR MADE ANY ATTEMPT TO OCCUPY OFFICE OR TO ACT AS COUNTY ATTORNEY. FACT YOU INFER THAT HE HAS NOT COME ABOUT THE OFFICE EITHER ON THE FIRST DAY OF QUALIFYING OR THEREAFTER. YOU STILL CONTINUE IN THIS POSITION, PERFORMING THE DUTIES THEREOF AND RE ENTITLED TO THE EMOLUMENTS THEREOF, NAMELY, YOUR STATED SALARY FOR THE MONTH OF JANUARY AND OTHER SUCCEEDING MONTHS UNLESS A VACANCY OCCURS, OR UNLESS YOU FAIL TO PERFORM YOUR DUTIES. SEEK OPINION NO. JUNE 30, 1947 — JOHN HANNA ANSWERS THE QUESTIONS (VACANCY, COUNTY OFFICE, SUCCESSOR, APPOINTMENT) CITE: 51 O.S. 1 [51-1], 51 O.S. 31 [51-31] (MAC. Q. WILLIAMSON)